     Case 2:19-cv-02732-RGK-PLA Document 26 Filed 05/29/20 Page 1 of 3 Page ID #:148



 1    Robert L. Starr (183052)                                      JS-6
      robert@starrlaw.com
 2    Adam M. Rose (210880)
      adam@starrlaw.com
 3    THE LAW OFFICE OF ROBERT L. STARR, APC
      23901 Calabasas Road, Suite 2072
 4    Calabasas, California 91302
      Telephone: (818) 225-9040
 5    Facsimile: (818) 225-9042
 6    Attorneys for Plaintiff
      MICHAEL KARPMAN
 7
 8    Brian Takahashi (146505)
      brian.takahashi@bomanandbrooke.com
 9    Theodore Dorenkamp III (277004)
      theodore.dorenkampIII@bowmanandbrooke.com
10    Bryan A. Reynolds (296434)
      bryan.reynolds@bowmanandbrooke.com
11    BOWMAN & BROOKE, LLP
      970 West 190 Street, Suite 700
12    Torrance, California 90502
      Telephone: (310) 768-3068
13    Facsimile: (310) 719-1019
14    Attorneys for Defendant
      JAGUAR LAND ROVER NORTH AMERICA, LLC
15
16                          UNITED STATES DISTRICT COURT
17
                           CENTRAL DISTRICT OF CALIFORNIA
18
19
      MICHAEL KARPMAN                     ) CASE: 2:19-cv-02732-RGK-PLA
20                                        )
              Plaintiff,                  )
21                                        ) [PROPOSED] ORDER RE JOINT
              vs.                         ) DISMISSAL
22                                        )
                                          )
23    JAGUAR LAND ROVER NORTH             )
      AMERICA, LLC,                       )
24                                        )
                                          )
25           Defendants.                  )
                                          )
26                                        )
27            The Court having reviewed the parties' Joint Dismissal and good cause
28    appearing,

      22605915v1                            1                  2:19-cv-02732-RGK-PLA
     Case 2:19-cv-02732-RGK-PLA Document 26 Filed 05/29/20 Page 2 of 3 Page ID #:149



 1            IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
 2    without prejudice.
 3            The Court to retain jurisdiction to enforce the terms of the settlement.
 4            IT IS SO ORDERED.
 5
 6
 7    DATED: May 29, 2020              ___________________________________
 8                                           Hon. R. Gary Klausner
                                             United States District Court Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      22605915v1                                 2                     2:19-cv-02732-RGK-PLA
     Case 2:19-cv-02732-RGK-PLA Document 26 Filed 05/29/20 Page 3 of 3 Page ID #:150



 1                              CERTIFICATE OF SERVICE
 2            I hereby certify that on May 29, 2020, I filed the foregoing document
 3    entitled [PROPOSED] ORDER RE JOINT DISMISSAL with the clerk of court
 4    using the CM/ECF system, which will send a notice of electronic filing to all
 5    counsel of record in this action.
 6
 7                                          /s/ Bryan A. Reynolds
                                          Bryan A. Reynolds
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      22605915v1                            3                   2:19-cv-02732-RGK-PLA
